EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following prior art is relevant to the record:
Pless (US Patent Application Publication 2002/0072770), hereinafter Pless
Jaax et al. (US Patent Application Publication 2007/0100389)
DeMulling et al. (US Patent Application Publication 2008/0027514)
Torgerson et al. (US Patent Application Publication  2011/0270357)
The following is an examiner’s statement of reasons for allowance: 
Pless teaches a system comprising an electrical stimulation generator (Pless, Abstract) with a plurality of electrodes (Pless, ¶[0015]) and a processor (Fig. 22, CPU 632) configured to control the stimulation generator and deliver prophylactic electrical stimulation to inhibit onset of a symptom of the chronic condition (Pless, ¶[0010], deliver stimulation to reduce the likelihood of a seizure, therefore it is prophylactic to inhibit onset of a seizure, which is a symptom of epilepsy). Pless’s system delivers abortive electrical stimulation (Abstract, ¶[0011-12] ) to a cranial nerve at a second stimulation intensity (Fig. 1, signal 102 shows the second signal intensity, ¶[0062]) in order to reduce an effect of a symptom of the chronic condition (¶[0014], Abstract, to terminate the epileptiform activity). Pless teaches that the intensity thresholds of stimulation are determined through experimentation (¶¶[0114-0117], variation of pulse amplitude), in order to determine which waveforms are optimal for forestalling the onset of a seizure 
Jaax teaches a therapy system wherein individual electrodes may be differentially activated according to a variety of stimulation parameters to optimize therapy (Jaax, ¶[0140]) with differnet stimulation channels programmed with different parameters (Jaax, ¶[0015]).
DeMulling teaches a therapy system with a system of determining optimal stimulation levels for individual electrodes (DeMulling, ¶[0088]) and using these parameters to program electrodes for therapy programs (DeMulling, ¶[0092], ¶[0096]).
Torgerson teaches a therapy system incorporating individual calculation of electrode stimulation parameters depending on their proximity to a desired stimulation field (TOrgerson, ¶[0205], ¶[0212]).
Jaax, DeMulling, and Torgerson variously describe elements of selecting a combination of electrodes of the plurality of electrodes and determining the ranges of stimulation thresholds associated with electrodes. However, it would not have been obvious to one having ordinary skill in the art to combine these references to modify Pless, by configuring a processor to inhibit onset of symptoms of a patient condition an dreduce an effect of the symptoms, by at least determining a first range of stimulation thresholds for prophylactic stimulation and a second range of thresholds for abortive stimulation.
Claims 21-50 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Specification of the application has been amended as follows: 
[0001] This application is continuation of U.S. Patent Application Serial No. 15/782,272, filed on October 12, 2017, issued as U.S. Patent No. 10,485,970 on November 26, 2019, which is a continuation of U.S. Patent Application Serial No. 13/456,969, which was filed on April 26, 2012, issued as U.S. Patent No. 9,789,307 on October 17, 2017, and claims the benefit of U.S. Provisional Application No. 61/480,978, filed on April 29, 2011. The entire content of U.S. Patent Application Serial Nos. 13/456,969 and 15/782,272, and U.S. Provisional Application No. 61/480,978 is incorporated herein by reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
/Erin M Piateski/Primary Examiner, Art Unit 3792